ICJ_106_UseOfForce_SCG_CAN_2001-02-21_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. CANADA)

ORDER OF 21 FEBRUARY 2001

2001

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. CANADA)

ORDONNANCE DU 21 FÉVRIER 2001
Official citation:

Legality of Use of Force (Yugoslavia v. Canada),
Order of 21 February 2001, I C.J. Reports 2001, p. 16

Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Canada),
ordonnance du 21 février 2001, C.LJ. Recueil 2001, p. 16

 

Sales number
ISSN 0074-4441 N° de vente: 8 1 0

ISBN 92-1-070910-1

 

 

 
16

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2001

21 février 2001

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. CANADA)

ORDONNANCE

Présents: M. Sut, vice-président, faisant fonction de président en l’affaire;
M. GUILLAUME, président de la Cour; MM. ODA, BEDJAOUI,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M HiGGiNs, MM. PARRA-ARANGUREN, KOOIMANS, REZEK,
AL-KHASAWNEH, BUERGENTHAL, juges; M. COUVREUR, gref-

fier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu Particle 48 du Statut de la Cour et les articles 44 et 79 de son Règle-
ment, ;

Vu l’ordonnance du 30 juin 1999, par laquelle la Cour a fixé au 5 jan-
vier 2000 et au 5 juillet 2000 les dates d’expiration des délais pour le
dépôt, respectivement, d’un mémoire de la République fédérale de You-
goslavie et d’un contre-mémoire du Canada,

Vu les exceptions préliminaires d’incompétence et d’irrecevabilité
déposées par le Canada le 5 juillet 2000,

Vu l'ordonnance du 8 septembre 2000, par laquelle le vice-président de
la Cour, faisant fonction de président en l’affaire, a fixé au 5 avril 2001 la
date d’expiration du délai dans lequel la République fédérale de Yougo-

4

2001
21 février
Rôle général
n° 106
